UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-3919 Name of Registrant: Vanguard STAR Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2010  October 31, 2011 Item 1: Reports to Shareholders Annual Report | October 31, 2011 Vanguard STAR ® Fund > Vanguard STAR Fund returned 5.27% for the fiscal year ended October 31, 2011, ahead of its composite benchmark index and its composite peer group. > Nine of STAR’s 11 underlying funds produced positive returns. > STAR’s international stock funds struggled as Europe’s debt crisis rattled markets. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 8 Performance Summary. 9 Financial Statements. 11 Your Fund’s After-Tax Returns. 19 About Your Fund’s Expenses. 20 Glossary. 22 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended October 31, 2011 Total Returns Vanguard STAR Fund 5.27% STAR Composite Index 4.90 STAR Composite Average 3.04 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, and 12.5% Citigroup Three-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. MSCI international benchmark returns are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1–5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1–5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance October 31, 2010 , Through October 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard STAR Fund $18.76 $19.25 $0.448 $0.048 1 Chairman’s Letter Dear Shareholder, Vanguard STAR Fund returned 5.27% for the 12 months ended October 31, 2011, exceeding its benchmark, the STAR Composite Index, a static mix of roughly 44% U.S. stocks, 18% international stocks, and 38% U.S. bonds. The fund’s return also was higher than the average return of a composite made up of the peer groups of the underlying funds, weighted to approximate STAR’s asset allocation. The STAR Fund is a “fund of funds” that consists of 11 actively managed Vanguard funds: eight stock funds and three bond funds. Nine of the 11 funds posted positive returns for the fiscal period. The fund’s long-term investment-grade bond fund performed best; its two international stock funds, which were heavily exposed to Europe’s unsettled markets, restrained returns. A positive finish to an anxious 12 months U.S. stock indexes ended the 12 months with solid returns, though the gains were shadowed by anxiety in a volatile period. This turbulence was so pronounced, in fact, that a one-month change in the start 2 date would have yielded a very different perspective on performance. For the 12 months through October 31, the broad U.S. stock market returned 7.67%. For the 12 months ended September 30, however, the return was a mere 0.31%. Volatility has been a theme in international markets, too. International stock markets returned a combined –4.66% as stock prices retreated in Europe. Prices also fell in the Pacific region’s developed economies and emerging markets, where growth has moderated. Unsteady yields reflected fast-changing sentiment Taxable bonds produced strong returns and municipal bonds solid but unspectacular results, though as in the stock market, investor sentiment was volatile. The yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, began the 12 months at 2.61%, drifted higher as the economic expansion seemed to gather steam, then fluttered lower to close the period at 2.17%. The decline in Treasury yields (and rise in prices) was driven by Europe’s sovereign-debt dramas, underwhelming economic reports, and a flight to safety that was prompted, paradoxically, by a rating agency’s decision to downgrade the U.S. government debt. Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken. Taxable investment-grade bonds returned 5.00% for the full 12 months. It’s important to note, of course, that as yields decline, Market Barometer Average Annual Total Returns Periods Ended October 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 8.01% 12.22% 0.54% Russell 2000 Index (Small-caps) 6.71 12.87 0.68 Dow Jones U.S. Total Stock Market Index 7.67 12.58 0.90 MSCI All Country World Index ex USA (International) -4.66 12.92 -0.37 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.00% 8.87% 6.41% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.78 8.31 4.80 Citigroup Three-Month U.S. Treasury Bill Index 0.10 0.15 1.53 CPI Consumer Price Index 3.53% 1.49% 2.33% 3 the opportunity for similarly strong returns diminishes. The broad municipal market returned 3.78%. The returns on money market instruments hovered near 0%, consistent with the Federal Reserve Board’s target for short-term interest rates. The fund’s domestic holdings helped it beat its benchmark Vanguard STAR Fund holds roughly 60% of its assets in stock funds and 40% in bond funds managed by some of the world’s most distinguished portfolio managers. During the fund’s fiscal year, its balanced strategy and broad diversification within the stock and bond markets helped it weather the global financial markets’ mercurial journey. In the first half of the fiscal year, each of the fund’s eight underlying stock funds enjoyed double-digit gains as the prospect of a stronger economic recovery whetted investors’ appetite for risk. In the second half, much of that gain dissipated. Stocks plummeted as Europe’s debt crisis worsened and fears of another U.S. recession resurfaced. The fund’s bond holdings produced less impressive first-half returns, but enjoyed robust growth in the second half as investors sought the relative safety of bonds over long-term opportunity in the stock market. The bond market’s strength helped counter some of the weakness in the broader stock market. Expense Ratios Your Fund Compared With Its Peer Group Acquired Fund Fees Peer Group and Expenses Average STAR Fund 0.34% 1.20% The acquired fund fees and expenses—drawn from the prospectus dated February 28, 2011—represent an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2011, the annualized acquired fund fees and expenses were 0.34%. The peer group is the STAR Composite Average, which is derived by weighting the average expense ratios of the following mutual fund groups: general equity funds (43.75%), fixed income funds (25%), 1–5 year investment-grade funds (12.5%), and international funds (18.75%). Average expense ratios for these groups are derived from data provided by Lipper Inc. and capture information through year-end 2010. 4 The fund’s performance relative to its benchmark reflected strength in a handful of underlying funds. Vanguard Long-Term Investment-Grade Fund was by far the best performer for the fiscal year, with a return of 14.61%. (Returns cited for STAR’s underlying funds are for Investor Shares). The long-term bond fund’s return in the final six months of STAR’s fiscal year jumped to 13.48%, from a mere 1.00% for the first six months. Long-term bond prices rallied on the Federal Reserve Board’s efforts to push down long-term interest rates and recharge the economy. STAR’s two other fixed income holdings turned in more modest returns, reflecting the smaller decline in shorter-term interest rates. Vanguard GNMA Fund returned 5.81% and Vanguard Short-Term Investment-Grade Fund returned 1.41% for the period. Among STAR’s U.S. stock funds, growth funds generally outperformed their value counterparts. Vanguard Explorer TM Fund returned 10.76% to lead the way, buoyed by gains from fast-growing, small-capitalization companies in the information technology and health care sectors. The next-best results came from STAR’s large-cap growth holdings: Vanguard U.S. Growth Fund returned 8.68%, followed by Vanguard Morgan TM Growth Fund, which returned 7.75% for the period. Total Returns Ten Years Ended October 31, 2011 Average Annual Return STAR Fund 5.85% STAR Composite Index 5.63 STAR Composite Average 4.47 The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 STAR’s value-oriented domestic stock funds finished a few steps behind. Vanguard Windsor TM II Fund, which consists of large-cap value stocks, returned 7.48%. Vanguard Windsor Fund, which focuses on both large- and mid-cap stocks and tends to be more aggressive in its investment approach, returned 4.15% for the fiscal year. STAR’s two international funds were notable weak spots. Vanguard International Growth Fund (–4.89%) and Vanguard International Value Fund (–7.27%), which together account for about 18% of the portfolio’s assets, were hampered by their large exposures to bank stocks in the European markets. During a turbulent decade, a solid performance Vanguard STAR Fund posted an annualized return of 5.85% for the decade ended October 31, 2011, ahead of the average annual returns of both its composite benchmark and its peer group. The fund has endured many challenging episodes in its 26-year history, including two severe bear markets over the last decade and, more recently, the U.S. and European debt dramas. STAR’s track record is a testament to the skill and knowledge of the advisors who manage its 11 underlying funds. As fund shareholders you have also benefited from STAR’s low expense ratio, which helps you keep a larger proportion of your fund’s returns. Underlying Funds: Allocations and Returns Twelve Months Ended October 31, 2011 Percentage of Vanguard Fund STAR Fund Assets Total Returns Vanguard Windsor II Fund Investor Shares 14.1% 7.48% Vanguard Long-Term Investment-Grade Fund Investor Shares 13.0 14.61 Vanguard GNMA Fund Investor Shares 12.6 5.81 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.5 1.41 Vanguard International Growth Fund Investor Shares 9.2 -4.89 Vanguard International Value Fund 9.2 -7.27 Vanguard Windsor Fund Investor Shares 7.6 4.15 Vanguard Morgan Growth Fund Investor Shares 6.0 7.75 Vanguard U.S. Growth Fund Investor Shares 6.0 8.68 Vanguard PRIMECAP Fund Investor Shares 6.0 4.83 Vanguard Explorer Fund Investor Shares 3.8 10.76 Combined 100.0% 5.27% 6 Balance and diversification critical in volatile markets As we’ve witnessed over the past year, stock and bond markets can change direction suddenly and without warning. Such market volatility can be unsettling for investors, but it’s times like this that remind us how critical it is to maintain a well-balanced, diversified portfolio composed of stock, bond, and money market funds in proportions consistent with one’s goals, time horizon, and risk tolerance. Recent Vanguard research* continues to show why diversification is important. One surprising finding: Over the past 85 years, a hypothetical portfolio made up of 50% stocks and 50% bonds would have produced statistically equivalent average annual returns regardless of whether the U.S. economy was in or out of recession. Although we’d all like to see higher returns and a more stable marketplace, the simple fact is that diversified portfolios have provided reasonable returns through some incredible turmoil. It’s also important to diversify within asset classes by, for example, holding bonds of different maturities or stocks with different market capitalizations. Such a strategy provides some access to whichever sectors or styles are in favor and some buffering when trends suddenly shift. Vanguard STAR Fund’s 11 underlying funds combine to create a balanced approach that features a variety of investment styles and market capitalizations and the opportunity to benefit from the insights of those funds’ talented advisors. STAR Fund can play an important role as part of a larger investment plan or stand alone as a single balanced portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2011 * The commentary, Recessions and balanced portfolio returns , is available on Vanguard.com. 7 STAR Fund Fund Profile As of October 31, 2011 Total Fund Characteristics Ticker Symbol VGSTX 30-Day SEC Yield 2.27% Acquired Fund Fees and Expenses 1 0.34% Allocation to Underlying Vanguard Funds Vanguard Windsor II Fund Investor Shares 14.1% Vanguard Long-Term Investment-Grade Fund Investor Shares 13.0 Vanguard GNMA Fund Investor Shares 12.6 Vanguard Short-Term Investment-Grade Fund Investor Shares 12.5 Vanguard International Growth Fund Investor Shares 9.2 Vanguard International Value Fund 9.2 Vanguard Windsor Fund Investor Shares 7.6 Vanguard Morgan Growth Fund Investor Shares 6.0 Vanguard U.S. Growth Fund Investor Shares 6.0 Vanguard PRIMECAP Fund Investor Shares 6.0 Vanguard Explorer Fund Investor Shares 3.8 Total Fund Volatility Measures DJ STAR U.S. Total Composite Market Index Index R-Squared 0.99 0.96 Beta 1.03 0.65 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated February 28, 2011—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the STAR Fund invests. The STAR Fund does not charge any expenses or fees of its own. For the fiscal year ended October 31, 2011, the annualized acquired fund fees and expenses were 0.34%. 8 STAR Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2001, Through October 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment STAR Fund 5.27% 3.11% 5.85% $17,654 Dow Jones U.S. Total Stock Market Index 7.67 0.90 4.82 16,011 STAR Composite Index 4.90 3.32 5.63 17,300 STAR Composite Average 3.04 1.93 4.47 15,492 STAR Composite Index: 62.5% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, and 12.5% Citigroup Three-Month U.S. Treasury Bill Index through December 31, 2002; 50% Dow Jones U.S. Total Stock Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through April 22, 2005; 50% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 12.5% MSCI EAFE Index through September 30, 2010; and 43.75% MSCI US Broad Market Index, 25% Barclays Capital U.S. Aggregate Bond Index, 12.5% Barclays Capital U.S. 1–5 Year Credit Bond Index, and 18.75% MSCI All Country World Index ex USA thereafter. MSCI international benchmark returns are adjusted for withholding taxes applicable to Luxembourg holding companies. STAR Composite Average: 62.5% general equity funds average, 25% fixed income funds average, and 12.5% money market funds average through December 31, 2002; 50% general equity funds average, 25% fixed income funds average, 12.5% 1–5 year investment-grade funds average, and 12.5% international funds average through September 30, 2010; and 43.75% general equity funds average, 25% fixed income funds average, 12.5% 1–5 year investment-grade funds average, and 18.75% international funds average thereafter. Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 9 STAR Fund Fiscal-Year Total Returns (%): October 31, 2001, Through October 31, 2011 Average Annual Total Returns: Periods Ended September 30, 2011 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total STAR Fund 3/29/1985 0.07% 2.04% 2.85% 2.41% 5.26% 10 STAR Fund Financial Statements Statement of Net Assets As of October 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (43.5%) Vanguard Windsor II Fund Investor Shares 76,026,087 1,952,350 Vanguard Windsor Fund Investor Shares 81,984,196 1,059,236 Vanguard Morgan Growth Fund Investor Shares 46,479,018 839,876 Vanguard U.S. Growth Fund Investor Shares 45,136,099 837,275 Vanguard PRIMECAP Fund Investor Shares 12,766,452 832,117 Vanguard Explorer Fund Investor Shares 7,166,351 523,287 6,044,141 International Stock Funds (18.4%) Vanguard International Growth Fund Investor Shares 72,263,901 1,280,516 Vanguard International Value Fund 43,955,593 1,273,833 2,554,349 Bond Funds (25.6%) Vanguard Long-Term Investment-Grade Fund Investor Shares 172,571,217 1,798,192 Vanguard GNMA Fund Investor Shares 156,819,779 1,745,404 3,543,596 Short-Term Bond Fund (12.5%) Vanguard Short-Term Investment-Grade Fund Investor Shares 162,539,799 1,739,176 Total Investment Companies (Cost $10,981,804) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.128% (Cost $1,903) 1,902,731 1,903 Total Investments (100.0%) (Cost $10,983,707) 13,883,165 Other Assets and Liabilities (0.0%) Other Assets 23,422 Liabilities (23,463) (41) Net Assets (100%) Applicable to 721,070,234 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share 11 STAR Fund At October 31, 2011, net assets consisted of: Amount ($000) Paid-in Capital 11,271,723 Undistributed Net Investment Income 66,445 Accumulated Net Realized Losses (354,502) Unrealized Appreciation (Depreciation) 2,899,458 Net Assets See Note A in Notes to Financial Statements. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 12 STAR Fund Statement of Operations Year Ended October 31, 2011 ($000) Investment Income Income Income Distributions Received 321,377 Net Investment Income—Note B 321,377 Realized Net Gain (Loss) Capital Gain Distributions Received 52,018 Investment Securities Sold 49,847 Realized Net Gain (Loss) 101,865 Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 13 STAR Fund Statement of Changes in Net Assets Year Ended October 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 321,377 308,798 Realized Net Gain (Loss) 101,865 (107,695) Change in Unrealized Appreciation (Depreciation) 286,130 1,411,009 Net Increase (Decrease) in Net Assets Resulting from Operations 709,372 1,612,112 Distributions Net Investment Income (323,440) (308,874) Realized Capital Gain 1 (34,477) (7,840) Total Distributions (357,917) (316,714) Capital Share Transactions Issued 1,190,122 1,228,007 Issued in Lieu of Cash Distributions 344,681 305,898 Redeemed (1,523,745) (1,384,905) Net Increase (Decrease) from Capital Share Transactions 11,058 149,000 Total Increase (Decrease) 362,513 1,444,398 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2011 and 2010 short-term gain distributions totaling $34,477,000 and $7,840,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $66,445,000 and $68,508,000. See accompanying Notes, which are an integral part of the Financial Statements. 14 STAR Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .445 .429 .516 .600 .626 Capital Gain Distributions Received .073 .024 .142 .967 .669 Net Realized and Unrealized Gain (Loss) on Investments .468 1.788 2.150 (7.578) 1.392 Total from Investment Operations .986 2.241 2.808 (6.011) 2.687 Distributions Dividends from Net Investment Income (.448) (.430) (.552) (.634) (.600) Distributions from Realized Capital Gains (.048) (.011) (.626) (.825) (.327) Total Distributions (.496) (.441) (1.178) (1.459) (.927) Net Asset Value, End of Period Total Return 1 5.27% 13.42% 19.74% -27.94% 13.14% Ratios/Supplemental Data Net Assets, End of Period (Millions) $13,883 $13,521 $12,076 $10,428 $15,210 Ratio of Total Expenses to Average Net Assets — Acquired Fund Fees and Expenses 0.34% 0.34% 0.37% 0.32% 0.32% Ratio of Net Investment Income to Average Net Assets 2.29% 2.40% 3.35% 3.00% 2.85% Portfolio Turnover Rate 24% 22% 21% 24% 8% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 15 STAR Fund Notes to Financial Statements Vanguard STAR Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund follows a balanced investment strategy by investing in selected Vanguard funds. The fund invests 60% to 70% of its net assets in stock funds (predominantly large-capitalization U.S. stock funds), 20% to 30% in intermediate- to long-term bond funds, and 10% to 20% in a short-term bond fund. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Income and capital gain distributions received are recorded on the ex-dividend date. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Under a service agreement, The Vanguard Group furnishes investment advisory, corporate management, administrative, marketing, and distribution services to the fund. The service agreement provides that the fund’s expenses may be reduced or eliminated to the extent of savings realized by the Vanguard funds by the operation of the fund. Accordingly, all incremental expenses for services provided by Vanguard and all other expenses incurred by the fund during the year ended October 31, 2011, were borne by the funds in which the fund invests. The fund’s trustees and officers are also directors and officers of Vanguard and the funds in which the fund invests. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
